HATHAWAY, Judge.
This is an appeal from a summary judgment granted in favor of the appellee insurance company and against appellants. There is but one question dispositive of this appeal: Is an insurance company precluded from denying liability for a judgment rendered against a former insured -when the policy of insurance has been terminated prior to the accident because of a nonpayment of premium, but the insurance company does not return the SR-1A form to the Motor Vehicle Division of the Arizona Highway Department. This issue has recently been decided in the cases of Aetna Casualty and Surety Co. v. Newton, 18 Ariz.App. 115, 500 P.2d 900 (1972); Nicholas v. Carolina Casualty Co., 17 Ariz.App. 252, 497 P.2d 72 (1972)1, wherein the court held that the failure to file an SR-1A fonn does not preclude an insurer from • denying liability.
Accordingly, the judgment of the trial court granting summary judgment in favor of the appellee and against appellant is affirmed.
KRUCKER, C. J., and HOWARD, J., . concur.

. The Arizona Supreme Court denied review on July 13, 1972.